Case 1:21-cv-00029-TS-JCB Document 6-1 Filed 03/04/21 PageID.27 Page 1 of 7




Mark L. Carlson (13167)
CARLSON INJURY LAW, LLC
2019 West 1900 South, Suite 100
Syracuse, Utah 84075
Telephone: (801)845-4577
Facsimile: (801)845-4233
Mark.Carlson@carlsoninjuryfirm.com
Attorney for Plaintiff



                         IN THE FIRST JUDICIAL DISTRICT COURT

                                CACHE COUNTY, STATE OF UTAH


     MONTE CARLSON, an individual,                              COMPLAINT

                   Plaintiff,

        vs.

     Enterprise Rent-A-Car Company of UT, Case No.
     LLC, and DONING, LLC, and DOES 1-5.
                                          Judge:
                  Defendants.
                                                                   TIER: 3

         Plaintiff hereby complains against the above-named Defendants and alleges as

follows:

                                 PARTIES AND JURISDICTION

1.       Plaintiff Monte Carlson (“Monte”) was at all times relevant to this action, a resident

of, and domiciled in Cache County, Utah.

2.       At all times relevant to this action, Defendant Enterprise Rent-A-Car Company of

Utah, LLC (“Enterprise”) operated its business at 896 ½ N. Main Street, Logan, Cache

County, Utah.
Case 1:21-cv-00029-TS-JCB Document 6-1 Filed 03/04/21 PageID.28 Page 2 of 7




3.     At all times relevant to this action, Defendant Doning, LLC (“Doning”) owned the

property located at 896 ½ N. Main Street, Logan, Cache County, Utah.

4.     The incident complained of herein occurred at 896 ½ N. Main Street, Logan, Cache

County, Utah.

5.     The names and capacities, and or legal responsibility for the damages in this

Complaint, whether individual, corporate, associate, or otherwise, of Defendants named

herein as DOES 1 through 5, are unknown to Plaintiff, who therefore sues these

Defendants by such fictitious names. Plaintiff will amend this Complaint to allege the true

names, capacities, and liabilities of DOES 1 through 5 when ascertained.

6.     Plaintiff is informed and believes each of the named Defendants and DOES 1

through 5, are legally responsible for the occurrences described in this pleading and the

damages alleged herein were proximately caused by those Defendants and DOES 1

through 5.

7.     The dispute is based in Tort, and the amount demanded on behalf of Plaintiff is

more than $300,000.00. Accordingly, pursuant to Rule 26, Utah Rules of Civil Procedure,

Plaintiff’s claims are hereby pled under Tier Three (3).

8.     This Court has jurisdiction over this matter pursuant to Utah Code Ann. § 78A-5-

102.

9.     Venue is proper in this Court pursuant to Utah Code Ann. § 78B-3-307.

                                  GENERAL ALLEGATIONS

10.    Plaintiff incorporates by reference and re-alleges all preceding paragraphs as if



COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No.
Page 2 of 7
Case 1:21-cv-00029-TS-JCB Document 6-1 Filed 03/04/21 PageID.29 Page 3 of 7




fully set forth herein.

11.    On March 4, 2018, Monte reserved a rental car from Enterprise and arranged to

pick up the rental car the next morning.

12.    On March 5, 2018, at approximately 8:15 a.m. Monte arrived at the Enterprise

location (896 ½ N. Main Street, Logan, Cache County, Utah) to pick up his rental car.

13.     Monte went into the Enterprise store and signed the necessary paperwork. Monte

was then advised that his vehicle was ready and was given the keys to the vehicle.

14.    Monte walked out to the parking lot and went to where he was told the rental car

was located.

15.    As Monte approached the car, he noticed that Enterprise had placed the wiper

blades on the rental car in an upward position (presumably to prevent them from freezing

during the night).

16.    As Monte attempted to lower the wiper blades, he slipped on black ice that had

accumulated under the snow surrounding the rental car.

17.    Monte felt immediate shoulder pain and went back inside the Enterprise office to

report the incident.

18.    Sean Fitzgerald, an Enterprise employee, inspected the area where Monte fell and

confirmed Monte had slipped on the black ice that was not visible and had accumulated

under the snow.




COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No.
Page 3 of 7
Case 1:21-cv-00029-TS-JCB Document 6-1 Filed 03/04/21 PageID.30 Page 4 of 7




                                 FIRST CLAIM FOR RELIEF
                               (Negligence / Gross Negligence)
                                       (All Defendants)

19.    Plaintiff incorporates by reference and re-alleges all preceding paragraphs as if

fully set forth herein.

20.    Defendants held their property open to the public for a purpose directly connected

to their businesses.

21.    Defendants owed a duty to use reasonable care to make its premises safe for

invitees, including Monte.

22.    Defendants owed a duty to use reasonable care to prevent injury to their

customers, including Monte.

23.    Defendants owed a duty to warn their customers, including Monte, of dangerous

conditions on the premises.

24.    Defendants owed a duty to inspect and discover dangerous conditions that

involved unreasonable risks of harm to their customers, including Monte.

25.    Defendants owed a duty to inspect the area around the rental car Monte was

renting for dangerous conditions - such as inspecting for snow and black ice.

26.    Defendants owed a duty to remove dangerous conditions from around the rental

car Monte was renting – such as snow and black ice.

27.    Defendants knew or should have known that the rental car Monte was renting was

surrounded by black ice and snow.




COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No.
Page 4 of 7
Case 1:21-cv-00029-TS-JCB Document 6-1 Filed 03/04/21 PageID.31 Page 5 of 7




28.    Defendants knew or should have known that the snow and black ice presented an

unreasonable risk of harm to its customers, including Monte.

29.    Defendants knew or should have known Monte would not discover the black ice

under the snow and/or that Monte would fail to protect himself.

30.    Defendants knew, or should have known, Monte would be distracted, such that he

would not discover the danger or would fail to protect himself against it, because Monte

was forced to walk around the vehicle to lower the wiper blades Defendants had left in an

upright position.

31.    Defendants knew or should have known that Monte would encounter the danger

and he would fall and seriously injure himself as evidenced by the following:

       a.      Defendants knew the time Monte was arriving to pick up the rental car.

       b.      Defendants knew the specific car Monte was renting before he arrived at

               their business location.

       c.      Defendants knew the rental car was surrounded by snow and black ice.

       d.      Defendants made no effort to remove the snow and black ice from around

               the rental car before Monte arrived.

       e.      Defendants instructed Monte to go to the parking lot despite knowing Monte

               would have to encounter the snow and black ice to get to the rental car.

32.    Defendants knew the parking lot’s design caused water and ice to accumulate

around the rental cars.




COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No.
Page 5 of 7
Case 1:21-cv-00029-TS-JCB Document 6-1 Filed 03/04/21 PageID.32 Page 6 of 7




33.    Defendants owed a duty to take steps to prevent the accumulation of water and

ice around the rental cars.

34.    Defendants owed a duty to warn customers of the accumulation of ice around the

rental cars.

35.    Defendants breached the aforementioned duties.

36.    Defendants failed to observe even slight care.

37.    Defendants’ acts and omissions were knowing, intentional, careless and reckless

to a degree that showed utter indifference to the consequences of such acts and

omissions.

38.    As a direct and proximate cause of the allegations contained herein, Plaintiff

suffered general and special damages in an amount to be ascertained at the time of trial,

subject to proof, which damages include but are not limited to emotional pain, great

physical injuries and pain, permanent physical impairment, permanent disfigurement,

past and future medical expenses, mental anguish and suffering, loss of dignity,

depression, feelings of hopelessness, despair, isolation, diminished earning capacity, lost

wages, past and future household services, etc.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1.     For all damages to which Plaintiff is entitled, in an amount to be ascertained at the

time of trial, subject to proof, which damages include but are not limited to emotional pain,

great physical injuries and pain, permanent physical impairment, permanent



COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No.
Page 6 of 7
Case 1:21-cv-00029-TS-JCB Document 6-1 Filed 03/04/21 PageID.33 Page 7 of 7




disfigurement, past and future medical expenses, mental anguish and suffering, loss of

dignity, depression, feelings of hopelessness, despair, isolation, diminished earning

capacity, lost wages, past and future household services, etc.

2.     For punitive damages,

3.     For pre-judgment and post-judgment interest, and

4.     For such other relief as may be deemed fair and equitable under the

circumstances.


       DATED this 1st day of February, 2021.

                                                      CARLSON INJURY LAW, LLC

                                                      /s/ Mark L. Carlson
                                                      MARK L. CARLSON
                                                      Attorney for Plaintiff




COMPLAINT
Carlson v. Enterprise Rent-A-Car Company of UT, LLC et al.
Case No.
Page 7 of 7
